            Case 1:19-cv-00219-CL      Document 21      Filed 04/30/20     Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,

                Plaintiff,                                  Civ. No. 1:19-cv-00219-CL

       v.                                                   ORDER

PERSILANNA HAMILTON,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 19),

and the matter is now before the Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

Defendant did not file an objection, the Court reviews de novo. United States v. Bernhardt, 840

F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 19) is adopted in full.

       Plaintiff’s motion for default judgment (ECF No. 17) is GRANTED and Plaintiff is

awarded $61,178.95 in damages.

IT IS SO ORDERED.

       DATED this 30th day of April, 2020.

                                             _______/s/ Michael J. McShane ________
                                                     Michael McShane
                                                 United States District Judge


1 – ORDER
